Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on May 17, 2021 for patent application 16/386,031 filed on April 16, 2019.


Claims 1-20 are pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Patel (Reg. No.: 76,677) on June 4, 2021.
The application has been amended as follows: 
Claim 3 shall be amended to state:
3. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein each feature vector within the set of tagged feature vectors is generated from a media content item and tagged with labels that describe depictions within a particular media content item.

Claim 11 shall be amended to state:
11. (Currently Amended) A system comprising:
memory comprising a neural network and a set of tagged feature vectors corresponding to a set of media content items, the set of tagged feature vectors comprising feature vectors generated from particular media content items and tagged with labels that correspond to the particular media content items;
at least one processor; and
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to:
extract a set of frames from a video;
generate, utilizing the neural network, feature vectors for the set of frames; and
generate a set of tags to associate with the video by:
determining distance values between the feature vectors for the set of frames and one or more tagged feature vectors from the set of tagged feature vectors; 
selecting tags from the one or more tagged feature vectors from the set of tagged feature vectors based on the determined distance values; and
aggregating the tags selected from the one or more tagged feature vectors.

Claim 16 shall be amended to state:
16. (Currently Amended) A computer-implemented method for automatic tagging of videos, the computer-implemented method comprising: 
extracting a set of frames from a video;
generating, utilizing a neural network, feature vectors for the set of frames;
performing a step for generating an aggregated feature vector from the feature vectors; 
determining one or more tagged feature vectors similar to the aggregated feature vector based on distances between the aggregated feature vector and the one or more tagged feature vectors, wherein the one or more tagged feature vectors are associated with an identified set of tagged feature vectors corresponding to a set of media content items and comprising feature vectors generated from particular media content items and tagged with labels that correspond to the particular media content items; and
generating a set of tags to associate with the video by:
selecting tags from the one or more tagged feature vectors based on the distances between the aggregated feature vector and the one or more tagged feature vectors; and
aggregating the tags selected from the one or more tagged feature vectors.

Claim 18 shall be amended to state:
18. (Currently Amended) The computer-implemented method of claim 16, further comprising determining the one or more tagged feature vectors that are similar to the aggregated feature vector based on the distances utilizing a k-nearest neighbor algorithm 

Claim 20 shall be amended to state:
20. (Currently Amended) The computer-implemented method of claim 16, further comprising identifying the one or more tagged feature vectors from one or more videos associated with actions.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to: extract a set of frames from a video” in combination with “generate, utilizing a neural network, feature vectors for the set of frames” in further combination with “identify a set of tagged feature vectors corresponding to a set of media content items, the set of tagged feature vectors comprising feature vectors generated from particular media content items and tagged with labels that correspond to the particular media content items” in further combination with “select one or more tagged feature vectors from the set of tagged feature vectors based on distances between the feature vectors and the one or more tagged feature vectors from the set of tagged feature vectors” in further combination with “and generate a set of tags to associate with the video by: selecting tags from the one or more tagged feature vectors” in further combination with “and aggregating the tags selected from the one or more tagged feature vectors” ” as recited in the claim.
Independent claims 11 and 16 are allowed for a similar reason as claim 1. Dependent claims 2-10, 12-15 and 17-20 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 4, 2021